Herlihy, P. 2.
Proceeding under CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Third Judicial Department by order of the Supreme Court at Special Term, entered .in Broome County) to review a determination of the respondent Board of Education which dismissed petitioner who theretofore had served as a mathematics teat ¿her in a public high school -within the system. the hearings held before the respondent in this matter it was established : on and after September 1, 1967 the petitioner’s provisional certificate to ft: n had expired and it was not renewed by the Department of Education. ' ;; failure to currently hold a. v„ilid certificate to teach can constitute sab star ' 1 evidence which, if accepted by • the board, as was done in this case, suppait: As finding that the teacher is incompetent within the meaning of subdivision 2 ox section 3012 of the 'Education Law. (See Matter of Ma/rmix v. Board of Eauc. of City of N. Y., 21 H Y 2d 41)5, 460; M.tfter of KobylsM v. Agone, 37 Mise 2d 255, 263, affd. on opn. at ¡Spec jal Terri, IS A D 2d 761; Matter of Feingold v. Lynch, 31A D 2d ‘969, 970.) tinder the circumstances of this ease it is unnecessary to consider the further fimd’ngs of ¡its respondent as to insubordination, inefficiency and neglect of duty. Dcpunmation confirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Awnblott and Cooke, JJ., concur in memorandum by Herlihy, P. J.